Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JP 2004059077) in view of Baird et al. (GB 2211165) [Baird].
Re Claim 1, Kudo – a blow-molded vessel – discloses a synthetic resin laminated container [Fig. 3] formed by extrusion blow molding into a bottle shape [1, Page 2 Lines 49-51] having a plurality of layers [2 and 3] and comprising a mouth [7], a body [6] and a bottom [8], wherein: the bottom has a grounding portion, a bottom wall portion provided inside the grounding portion and recessed inward the container with respect to the 

    PNG
    media_image1.png
    487
    516
    media_image1.png
    Greyscale

Kudo does not expressly disclose that an innermost layer of the layers is a polyester resin layer; however, Baird – a multi-layered plastic bottle – discloses a container with an outer layer [Baird, 14] and an innermost layer that is polyester resin [Baird, 16, Page 6 Lines 7-9].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the inner layer of the container can be substituted with a polyester resin.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the innermost layer of the Kudo container to be a 
Re Claim 2, Kudo in view of Baird discloses the invention according to Claim 1 above; further, the combination discloses outside of the polyester resin layer [Baird, 16] is provided with a polypropylene resin layer [Baird, 14, Page 6 Lines 4-7], via an adhesive layer [Baird, 18].
Re Amended Claim 4 and Claim 6, Kudo in view of Baird discloses the invention according to Claims 1 and 2 above; further, the combination discloses the pinch-off portion has a connecting portion [Kudo, unnumbered stem] being continuous to the bottom surface and a wide portion formed wider than the connecting portion and is continuous to a lower end of the connecting portion [Kudo, Fig. 4].
Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Baird as applied to claims 1 and 2 above, respectively, and further in view of Arai et al. (JP 2015016871) [Arai].
Re Amended Claim 3 and Claim 5, the Kudo and Baird combination does not expressly disclose that the layers include a light shielding layer.  However, Arai – a multilayered container – discloses a container in which the layers contain a shield layer [Arai, Paragraph 14 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the layers of the bottle can container a shield layer.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to 
Re Claims 7 and 8, Kudo in view of Baird in view of Arai discloses the invention according to Amended Claim 3 and Claim 5 above; further, the combination discloses the pinch-off portion has a connecting portion [Kudo, unnumbered stem] being continuous to the bottom surface and a wide portion formed wider than the connecting portion and is continuous to a lower end of the connecting portion [Kudo, Fig. 4].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736